Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to applicants’ amendment of 16 May 2022. The amendments to the claims have overcome the rejections over canceled claims 9-14 and the amendments to claims 1 and 8 and the cancelation of claim 2 have overcome the 35 USC 112(b) rejections over claims 1-8. Applicant's arguments with respect to the remaining art rejections over claims 1 and 3-8 have been fully considered but they are not persuasive. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 was amended to include the limitation that the particulate phosphor comprises a lower thermal resistivity than a sintered crystal phosphor. The newly claimed teaching of “a sintered crystal phosphor” reads on all sintered crystal phosphor composition having an particle size. This newly claimed property is nowhere found in the originally filed disclosure and thus is new matter. The specification teaches in paragraphs [0024] that the claimed phosphor particles reduce the thermal resistivity of a sealing member comprising the phosphor and in [0027]-[0028] and figure 1, that a 100 micron thick silica-based inorganic sealing member comprising the claimed phosphor particles has a lower thermal resistivity than a 100 micron thick silica-based inorganic sealing member comprising a known sintered YAG phosphor having a D50 particle size of 15 microns. This teaching that a 100 micron thick silica-based inorganic sealing member comprising the claimed phosphor particles has a lower thermal resistivity than a 100 micron thick silica-based inorganic sealing member comprising a known sintered YAG phosphor having a D50 particle size of 15 microns does not support the newly claimed range which compares the thermal resistivity of phosphor particles. There is no teaching or discussion in the originally filed disclosure comparing the thermal resistivity of the claimed particles phosphor themselves with any other phosphor particles, themselves. 
Furthermore, the teaching of a known sintered YAG phosphor having a D50 particle size of 15 microns in figure 1 and paragraphs [0027]-[0028], which is the only mention of a sintered phosphor in the originally filed disclosure, support the newly claimed comparison of the thermal resistivity of the claimed particulate phosphor with any sintered phosphor particles having any particle size.  Accordingly, the claims include new matter.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 was amended to include the limitation that the particulate phosphor comprises a lower thermal resistivity than a sintered crystal phosphor. This limitation is confusing since it teaches the phosphor is made up of  or composed of “a lower thermal resistivity than a sintered crystal phosphor”. The term “comprises”, by definition, refers to components or ingredients of an article or material. “Comprising” is not used when referring to the properties or characteristics of an article or material. The proper verb for definition the properties or characteristics of an article or material is  “having”. It is suggested to amend this limitation so it says “particulate phosphor having a lower thermal resistivity than a sintered crystal phosphor” to overcome this rejection.
Claim Rejections - 35 USC § 103
Claims 1-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2015/0083967 in view of WO 2017/013867.
U.S. patent application publication 2018/0163127 is the national stage for WO 2017/013867 and thus is the English translation for WO 2017/013867.
U.S. patent application publication 2015/0083967 teaches a light-emitting device comprising a blue light emitting element and a transparent medium of a transparent inorganic material having particles of a single crystal phosphor dispersed therein (para 120-121 and 126-127). The taught transparent medium reads upon the claimed phosphor-including medium and the taught transparent inorganic material reads upon the claimed sealing medium since the taught transparent inorganic material seals the phosphor particles within it. Paragraphs [0020], [0042] and [0069]-[0071] teaches the single crystal phosphor can be melt-grown. The single crystal phosphor can be produced by crushing a single crystal phosphor ingot, as taught in paragraph [0071] and thus suggested crushing a melt grown single crystal phosphor ingot. The taught single crystal phosphor can have the formula Y3-x-yLxCeyAl5O12, where L is Gd or Lu, x is 0<x<3 and y is preferably 0.003-0.2  (Para 40-43). This formula corresponds with (Y1-x/3-y/3Lx/3Cey/3)3Al5O12, where L is Gd or Lu, x is 0<x<1 and y is preferably 0.001 to about 0.067. The taught y range overlaps the claimed z range and the taught x range overlaps the claims x and y ranges, respectfully when one of the claimed x and y values is 0. Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. U.S. patent application publication 2015/0083967 does not teach the particle size of the taught particles of the single crystal phosphor. WO 2017/013867 teaches that the particle size of single crystal garnet based phosphor particles, when used in a light-emitting device, should be in the range of 62.5-1000 microns (para 40, 43, 81-111 and example 4) and that these particles have same benefit as the particles of a single crystal phosphor taught in U.S. patent application publication 2015/0083967. Give this teaching in WO 2017/013867, one of ordinary skill in the art would have found it obvious to crush the single crystal phosphor ingot having the formula of (Y1-x/3-y/3Lx/3Cey/3)3Al5O12, where L is Gd or Lu, x is 0<x<1 and y is preferably 0.001 to about 0.067 as taught in U.S. patent application publication 2015/0083967 so as to produce particles of the single crystal phosphor having a size of 62.5-1000 microns. Since there are no particles having a size of less than 62.5 microns and larger than 1000 microns, the D50 size range must also be in the range of greater than 62.5 and less than 1000 microns which overlaps the D50 range of claim 1. Since the suggested crushed melt-grown single crystal particles having a formula of (Y1-x/3-y/3Lx/3Cey/3)3Al5O12, where L is Gd or Lu, x is 0<x<1 and y is preferably 0.001 to about 0.067, which encompassed the claimed phosphor composition, and a D50 in the range of greater than 62.5 and less than 1000 microns, which overlaps the claimed size range; one of ordinary skill in the art would expect the taught phosphor particles, in the overlapping size and composition range to have a lower thermal resistivity than a sintered crystal phosphor, absent any showing to the contrary. The references suggest the claimed particulate phosphor, the claimed member and the claimed light-emitting device. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2015/0083967 in view of WO 2017/013867 as applied to claim 4 above, and further in view of WO 2017/115778.
U.S. patent 10,975,497 is the national stage for WO 2017/115778 and thus is the English translation for WO 2017/115778.
As discussed above, the teachings of U.S. patent application publication 2015/0083967 in view of WO 2017/013867 suggest the light-emitting devices of claim 4. U.S. patent application publication 2015/0083967 teaches the blue light emitting element is an LED. It does not teach that it can be a laser diode. WO 2017/115778 teach a light-emitting device comprising a blue light emitting element and a wavelength conversion part comprising particles of a single crystal phosphor bound to each other by a binder. This device is similar to that U.S. patent application publication 2015/0083967. WO 2017/115778 teaches the blue light emitting element of the device can either be a LED or a laser diode, thus indicating that a LED or a laser diode are functionally equivalent blue light elements for light-emitting device comprising a blue light emitting element and a wavelength conversion part comprising particles of a single crystal phosphor. The transparent medium in U.S. patent application publication 2015/0083967 is a wavelength conversion part. Since LEDs and laser diodes are functionally equivalent blue light elements for devices like those taught in U.S. patent application publication 2015/0083967, one of ordinary skill in the art would have found it obvious to use a blue light emitting laser diode for the taught blue light emitting LED of U.S. patent application publication 2015/0083967. The resulting device suggest those claimed. 
Response to Arguments
Applicants’ arguments have been considered but are not convincing. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant’s arguments addressing WO 2017/013867 are not convincing since WO 2017/013867 was only cited to teach that it was known and desirable in the art that the particles size range for single crystal phosphor particles used in a light-emitting device comprising a blue light emitting element and a transparent medium of a transparent inorganic material having particles of a single crystal phosphor dispersed therein, such as the devices taught in both U.S. patent application publication 2015/0083967 and WO 2017/013867, to be in the range of 62.5-1000 microns. The fact that the single crystals phosphor particles in WO 2017/013867 were made by baking does not show that it would have been not have obvious to crush the single crystal ingots of  U.S. patent application publication 2015/0083967 to a size in the range of 62.5-1000 microns for use in the devices taught in U.S. patent application publication 2015/0083967. Furthermore the fact that WO 2017/013867 exempifies other particle sizes and particle size ranges and that it does not teach the distribution of the taught ranges does not overcome the rejection since the taught particle size range for light emitting devices of 62.5-1000 microns means that the D50 for this range overlaps the claimed range. Applicants have not presented any evidence that the taught range cannot or does not overlap the claimed D50 range. The arguments with respect to inherency of particle size ranges are given no weight since particle sizes are not an inherent property of a material in that the particle size in that it is a changeable characteristic of particles. The particle size range is particle characteristic that can be controlled through manual processes such as classifying, sieving, and comminuting. Applicants have not presented any evidence was to why one of ordinary skill in the art would not be motivated to crush the single crystal ingots having a formula of (Y1-x/3-y/3Lx/3Cey/3)3Al5O12, where L is Gd or Lu, x is 0<x<1 and y is preferably 0.001 to about 0.067 taught in  U.S. patent application publication 2015/0083967 to a D50 size in the range of greater than 62.5 and less than 1000 microns for using the taught devices, where the size range is suggested by WO 2018/013867. The arguments with respect to the claimed thermal resistivity, application have not shown that the crushed single crystal ingots having a formula of (Y1-x/3-y/3Lx/3Cey/3)3Al5O12, where L is Gd or Lu, x is 0<x<1 and y is preferably 0.001 to about 0.067 taught in  U.S. patent application publication 2015/0083967 do not inherently have the claimed property when crushed to a D50 size range of greater than 62.5 and less than 1000 microns or that this claimed property is unexpected for the claimed size range. The rejections are maintained. 
Allowable Subject Matter
Claim 6 and 7 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action.
These claims would be allowable for the reasons cited in the previous action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
5/24/22